Case
 Case20-01022
      19-12337Doc
               Doc3-14
                    122-14
                       FiledFiled
                             04/13/20
                                  04/01/20
                                       Entered
                                           Entered
                                               04/13/20
                                                   04/01/20
                                                         14:49:12
                                                              15:07:33
                                                                   Exhibit
                                                                       Exhibit
                                                                           10. 10.
                                                                               Monthly
                                                                                   Hoffman
                                                                                       Cash
                             Monthly
                                  FlowCash
                                       2007Flow
                                            PagePage
                                                  1 of 2
                                                       1 of 2
Case
 Case20-01022
      19-12337Doc
               Doc3-14
                    122-14
                       FiledFiled
                             04/13/20
                                  04/01/20
                                       Entered
                                           Entered
                                               04/13/20
                                                   04/01/20
                                                         14:49:12
                                                              15:07:33
                                                                   Exhibit
                                                                       Exhibit
                                                                           10. 10.
                                                                               Monthly
                                                                                   Hoffman
                                                                                       Cash
                             Monthly
                                  FlowCash
                                       2007Flow
                                            PagePage
                                                  2 of 2 of 2
